I dissent from the majority opinion in the cases of State v.Davis and State v. Manfredi. *Page 70 
I concurred with the majority opinion in reversing State v. Gall
and State v. Schanzel.
The facts regarding the Davis and Manfredi cases are not significantly different from the facts of the Gall and Schanzel
cases. The obvious question is why the different result. All four should be treated equally.
The argument is that the defendants either misstated or exaggerated certain actions of the county treasurer. The main complaints were the number of pay raises given by the treasurer, how much money was in the treasurer's vault that should have been deposited, and what agencies the treasurer wished not to fund.
The facts were: the raises were given, millions were in the vault undeposited, and the treasurer made a list of agencies and the amount that could be saved by not funding.
On the three raises, not everyone received the raises. As to the money idle in the vault, this varied from $4 million, to the defendant's claim of $11 million. Finally, the treasurer did submit a list of non-statutory agencies and the amount of their appropriation (about $750,000). It is not clear what the treasurer's point was in this regard. Were these agencies in her view expendable (not funded) or was she simply trying to make the point that her request for more money was minimal?
In my view, any inaccuracies in the defendant's campaign advertisement pales to insignificance when compared toFirst Amendment rights of freedom of expression.
My dissent is supported by New York Times Co. v. Sullivan
(1964), 376 U.S. 254, and the recent case of Bose Corp. v.Consumers Union of United States, Inc. (1984), 466 U.S. 485.
In conclusion, I would treat the defendants equally. I would reverse the judgment and discharge the defendants.